DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
It is noted that previously-withdrawn claims 5, 7-9, and 11 (withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim, and election of Group I, drawn to the machine tool, and the first species, depicted in Figures 3-5, having been made without traverse in the reply filed on May 19, 2021) have now been canceled.  Given that all pending claims are readable on the elected invention/species, no claims are currently being withdrawn.
Claim Rejections - 35 USC § 112
Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, line 2, and in claim 10, line 2, these claims each recite “a tool magazine which comprises a rotary unit and a measured portion provided thereon”.  However, it is unclear as set forth in this limitation to what “thereon” is intended to refer, i.e., the rotary unit vs. the tool magazine.  If, as it appears from Applicant’s remarks at the bottom of page 6 of the reply filed 
In claim 3, in the limitation “wherein the controller is configured to cause the distance sensor to measure the distance to the measurement surface while rotating the rotary unit, and detect, as the position of the origin point relative to the measurement surface, a rotational position of the rotary unit around the rotary axis, wherein the measured distance falls within a predetermined range at the rotational position”, it is unclear as set forth in the claim what is being set forth as detecting (as the position of the origin point relative to the measurement surface) a rotational position of the rotary unit around the rotary axis, i.e., the controller vs. the sensor. 
In claim 3, in the limitation “wherein the controller is configured to cause the distance sensor to measure the distance to the measurement surface while rotating the rotary unit, and detect, as the position of the origin point relative to the measurement surface, a rotational position of the rotary unit around the rotary axis, wherein the measured distance falls within a predetermined range at the rotational position”, it is unclear as now claimed what is being detected as the origin point, e.g., a rotational position of the rotary unit around the rotary axis at which (rotational position) the measured distance falls within a predetermined range, or a position of the origin point relative to the measurement surface.  
In claim 4¸ it is unclear as set forth in the claim whether “the measured distance” in claim 4 is the same as or different from the specific “measured distance” that “falls within a predetermined range at the rotational position” in claim 3
Claims 3-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted above in a separate rejection of claim 3 (and thus, of claims 4 and 6) under 35 USC 112(b), in claim 3, in the limitation “wherein the controller is configured to cause the distance sensor to measure the distance to the measurement surface while rotating the rotary unit, and detect, as the position of the origin point relative to the measurement surface, a rotational position of the rotary unit around the rotary axis, wherein the measured distance falls within a predetermined range at the rotational position”, it is unclear as now claimed what is being detected as the origin point, e.g., a rotational position of the rotary unit around the rotary axis at which (rotational position) the measured distance falls within a predetermined range, or a position of the origin point relative to the measurement surface.  
That being said, in the event that the claim intends to indicate that the origin point is being detected as the position of a point relative to the measurement surface, as opposed to a rotational position of the rotary unit around the rotary axis at which the measured distance falls within a predetermined range, then it does not appear that the specification as originally filed provides support for such.  Note that the sensor (such as 21 in Figure 5) measures a distance between the sensor 21 and an outer peripheral surface (11a+11b) of the rotary unit 8, and the controller 22 determines that the rotary unit 8 is at the (rotational) origin point of 8 when the measured distance (between 21 and the outer peripheral surface of 8) falls within a 
Claim Rejections - 35 USC § 102
Claims 1-4, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2513682 Y (hereinafter, JP ‘682). 
It is noted that JP ‘682 was cited on the Information Disclosure Statement (IDS) filed 6/25/2021.  It is additionally noted that Applicant provided a translation of JP ‘682.  Attention is directed to that machine translation for any references herein to page numbers or the like of the JP ‘682 reference.
JP ‘682 teaches a machine tool (see turret lathe 1, for example, of Figure 3; see also at least the fourth line from the end of page 5 of the machine translation).  The machine tool includes a tool magazine that comprises a rotary unit (including at least tool turret/post 7 in combination with rotary ring 9 that is fixed to the rotary shaft of 7, as per at least the paragraph on page 4 beginning “[F]urther, according to…”, which teaches “a tool rest 7 holding a plurality of knives is configured so as to be able to be rotated, a rotary ring 9 is fixed to the rotary shaft of the tool rest 7”) configured to hold a plurality of tools (on 7; see the first two lines of the translation of claim 1 on page 2 of the machine translation, as well as the first two lines directly below the heading “<<The means for solving a technical problem>>” on page 4, for example) and rotatable around a predetermined rotary axis (i.e., at the center of 9, which axis extends 
Regarding the newly-added limitation “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”, attention is directed to, for example, the two chords labeled below as “Chord 1” and “Chord 2” in the two annotated reproductions of Figure 2 below.  Note that both Chord 1 and Chord 2 are chords of (imaginary) circles centered on the rotary axis (at the center of 9), and are chords that the measured portion (the outside surface of 9 as a whole, including the outside surface of 11a, 11, as discussed above) is disposed “along” (as broadly claimed); see the two aforementioned annotated reproductions of Figure 2 below, noting that the outside surface of 9 as a whole, including the outside surface of 11a, 11 is disposed “along” (such as alongside) the chords Chord 1 and Chord 2, and/or alternatively the outside surface of 9 as a whole, including the outside surface of 11a, 11, is disposed “along” chords Chord 1 and Chord 2 at least in that outside surface portion Q1 extends in a similar or corresponding direction to that of Chord 1, and/or at least in that outside surface portion Q2 extends in a similar or corresponding direction to that of Chord 2.  



[AltContent: arrow][AltContent: ][AltContent: textbox (Chord 1)][AltContent: arrow][AltContent: textbox (Q3)][AltContent: textbox (Q2)][AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    303
    media_image1.png
    Greyscale


[AltContent: textbox (Chord 2)]
[AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Q3)][AltContent: textbox (Q2)]
    PNG
    media_image1.png
    325
    303
    media_image1.png
    Greyscale




A sensor 13 is disposed outside the rotary unit 7+9 in a radial direction perpendicular to the aforedescribed rotary axis (see Figure 2), and is configured to detect the aforedescribed measured portion (the outside surface of 9, including the outside surface of 11a, 11).  See Figures 1-2, as well as at least page 5, the paragraph beginning “[F]IG. 3 is a front…” through the end of the paragraph on page 6 that begins “[I]n the tool rest automatic…”.  JP ‘682 additionally teaches a controller (central processing unit/CPU described on page 6; see also page 5, six lines from the end of the page, which describes the turret lathe as “NC controlled”) that is configured to detect a position of an origin point of the rotary unit 7+9 based on a result of the detection by the sensor 13 (which sensor 13 is described by JP ‘682 as an “origin detection sensor”); see at least page 5, the paragraph beginning “[F]IG. 3 is a front…” through the ninth line from the end of page 6, for example.  
Regarding claim 2, the measured portion (the outside surface of 9, including the outside surface of 11a, 11) is a measurement surface that “faces outward in the radial direction with respect to the rotary axis”, such as at surface portions Q1, Q2 labeled in the annotated reproduction of Figure 2 below, for example.  Note that the measurement surface has a shape whose distance to the predetermined rotation axis (located at the center of 9) “gradually” (as broadly claimed) changes (such as between surface portions Q1, Q2 below) along a circumferential direction around the predetermined rotary axis.  See Figure 2 below.  See also Figure 1.  

[AltContent: textbox (Q3)][AltContent: arrow][AltContent: textbox (Q2)][AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    303
    media_image1.png
    Greyscale

Additionally, the sensor 13 is a distance sensor configured to measure a distance to the measurement surface, at least in a sense, in that 13 is able to distinguish between the distance of a surface located at Q2 located at the origin position, and the distance of surface of the outside of 7+9 that is not located at Q2.  See at least page 5, the paragraph beginning “[F]IG. 3 is a front…” through the ninth line from the end of page 6, for example.  
Regarding claim 3, the controller is configured to cause the sensor 13 to detect, in a sense, the distance to the measurement surface Q2 of 11a while the rotary unit 7+9 is rotating, and to detect, as the position of the origin point, a rotational position of the rotary unit 7+9 around the rotary axis at which the measured distance falls within a predetermined range, noting that 13 is the origin detection sensor and is able to determine that the rotating rotary unit 7+9 has reached the origin point when the surface Q2 of 11a is detected by 13 (see page 5, the paragraph beginning “[F]IG. 3 is a front…” through the ninth line from the end of page 6, for example; see also Figures 1-2 and the time chart shown in Figure 4, for example).  
claim 4, alternatively considering the claimed sensor to be represented by element 10, which collectively includes each of sensing elements 13, 14, 15, it is noted that the controller is configured to control a rotational direction (re “normal” or “forward” rotation direction F vs. reverse rotation direction R) of the rotary unit 7+9 in response to the measured distance (in a sense), i.e., detected by 13, 14, 15 when 13, 14, 15 detect ones of the radially outer surface portions such as Q2 or a similar outer surface of another 11.  See Figure 4, as well as at least pages 5-7 of the machine translation, particularly page 5 and page 7, for example.  
Claim Rejections - 35 USC § 103
Claims 1-4, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 2012/0220437 to Hayashi et al. in view of JP 07-043134 A (hereinafter, JP ‘134). 
It is noted that JP ‘134 was cited in the IDS filed 6/25/21, and that a machine translation was provided therewith.  Any references herein re JP ‘134 with respect to paragraph numbers, page numbers, or the like are with respect to that machine translation.
Hayashi et al. teaches a machine tool (machining center having tool spindle S, described in paragraph 0028; see also Figures 1-3b, for example) comprising a tool magazine which comprises a rotary unit (including at least 1 and rotation shaft 6 thereof; see Figures 1-3b and paragraph 0028, for example) that is configured (via grippers/tool holders 2) to hold a plurality of tools T.  See Figures 1-3b and paragraph 0028, for example.  The rotary unit 1+6 is rotatable around a predetermined (horizontal) rotary axis (i.e., central/longitudinal rotation axis of 6).  See paragraphs 0028-0029, for example.  
The machine tool is provided with a controller for controlling, among other things, the operation of the magazine.  See paragraph 0036, for example.  
claim 1.  
That said, attention is directed to JP ‘134, which teaches an arrangement for facilitating rotational indexing/control of a rotating shaft 2 (see Figures 1, 4, and 5, for example, and paragraphs 0008-0009, for example).  While JP ‘134 provides an example of rotary shaft 2 as a shaft of a drive motor for moving a table of a machine tool (paragraph 0009), it is noted that JP ‘134 indicates that such is merely one example (see paragraph 0009, which states “for example”).  See also paragraph 0001, which more broadly teaches that “[T]he present invention relates to a rotation angle detection device used as a position detection device for controlling a machine tool, a robot, a conveyance device, and the like”.  
The arrangement for facilitating rotational indexing/control of a rotary shaft 2 includes a distance measuring sensor 4 that is disposed radially outside of the rotary shaft 2 in a radial direction that is perpendicular to the rotary axis of rotation of the rotary shaft 2.  See Figures 1, 4, and 5, as well as paragraphs 0009-0010, 0022-0024, for example.  The rotary shaft 2 is provided with a measured portion (i.e., rotor 1 and more particularly, the contour outer surface 3 thereof, which, regarding claim 2, is a measurement surface that “faces outward in the radial direction with respect to the rotary axis”, and that has a shape whose distance to the rotary axis gradually changes along a circumferential direction around the rotary axis) that is detected by the distance measuring sensor 4.  See Figures 1, 4, 5, and paragraphs 0007-0011, 0022-0024, and the machine translation of claim 1, for example.  The controller (which includes calculation device 5) is configured to determine a position of an “origin” point (such as the reference point described by 
Regarding the newly-added limitation “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”, attention is directed to, for example, the three chords labeled below as “Chord A”, “Chord B”, and “Chord C” in the annotated reproductions of each of Figures 1, 4, and 5, respectively, below.  Note that each of Chord A, Chord B, and Chord C are chords of (imaginary) circles centered on the rotary axis of rotary shaft 2, and are chords that the measured portion (i.e., rotor 1 and more particularly, the contour outer surface 3 thereof, as discussed above) is disposed “along” (as broadly claimed); see the aforementioned annotated reproductions of Figures 1, 4, and 5 below, noting that the outside surface 3 of 1 as a whole is disposed “along” (such as alongside) the chords Chord A, Chord B, and Chord C, and/or alternatively the outside surface 3 of 1 as a whole extends (at least in some areas thereof) in a similar or corresponding direction to that of Chords A, B, and C, as can be seen below.  

[AltContent: textbox (Chord A)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    410
    340
    media_image2.png
    Greyscale



[AltContent: textbox (Chord B)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    350
    336
    media_image3.png
    Greyscale



[AltContent: textbox (Chord D)][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    334
    335
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotational indexing/control/detection arrangement taught by JP ‘134, which is configured such that the measured portion is a measurement surface 3 “faces” radially outward so as to be sensed by a sensor 4 that is disposed radially outside the rotary shaft 2, as taught by JP ‘134, such that the measured portion and measurement surface thereof (taught by JP ‘134) was provided to the outside of rotary shaft 6 of Hayashi’s rotary unit/magazine, and such that the sensor 4 (of JP ‘134) was provided radially outside that measurement surface, and such that the controller taught by Hayashi et al. includes the necessary control aspects (including at least the calculation device 5 taught by JP ‘134) for operating the rotational indexing/control/detection arrangement taught by JP ‘134, for the purpose of providing an arrangement that facilitates the stopping of the magazine disk 1 taught by Hayashi et al. at desired locations for enabling the exchange of tools between the tool holders/grippers 2 and the tool spindle S (as shown in Figures 1-3b of Hayashi et al., for example), and furthermore, to facilitate such rotational control without using a large number of sensors, and even in a place where a large number of measurement conditions, such as dust (and it is noted that dust and/or chips are created during machining operations), are bad, as taught by JP ‘134 (see at least the abstract of JP ‘134 fount on the page including claims 1 and 2 of the machine translation, as well as the last sentence of paragraph 0005 of JP ‘134, and paragraphs 0007 and 0025 of JP ‘134, for example).  
claim 3, see JP ‘134, at least the machine translation of claim 1, as well as paragraphs 0007-00114, 0022-0024, for example.
Regarding claim 4, see paragraph 0025, and particularly the last sentence thereof, of JP ‘134, for example.  
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claim 6, no indication regarding the allowability of the subject matter of elected claim 6 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Allowable Subject Matter
Claim 10, as best understood in view of the above rejections based on 35 USC 112(b), would be allowable if rewritten or amended (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Response to Arguments
Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive.
Regarding 35 USC 112(b), on page 7 of the reply filed 10/6/2021 (in the paragraph beginning “[A]lso in connection with claim 3”), Applicant indicated that the Office Action indicated that “it is unclear what is being set forth as the origin point”.  However, it is unclear to what previous objection or rejection this comment is intended to be directed, as no such claim 3 regarding the missing verbiage (discussed in the paragraph spanning pages 3-4 of the Office Action mailed 7/6/2021) was overcome by adding the language “is” to claim 3 re the limitation “wherein the controller is configured to cause…”  The other issue re claim 3 (discussed in the first full paragraph of page 4 of the Office Action mailed 7/6/2021) dealt with a lack of clarity as to which element was being set forth as performing the function of detecting, i.e., the controller vs. the sensor.
Regarding the previous rejection of claims 1-4 under 35 USC 102(a)(1) as being anticipated by JP 2513682 Y (hereinafter JP ‘682), Applicant has indicated (see pages 8-10 of the reply filed 10/6/2021) that such rejection was overcome by the addition of the language “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis” to independent claim 1, as in Applicant’s view, JP ‘682 does not teach this feature.
However, such is not persuasive, and attention is directed to the newly-added (in response to the newly-added limitation) explanation re the JP ‘682 reference provided in the art rejection above based thereon, which will be repeated hereinbelow for convenience:
Regarding the newly-added limitation “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”, attention is directed to, for example, the two chords labeled below as “Chord 1” and “Chord 2” in the two annotated reproductions of Figure 2 below.  Note that both Chord 1 and Chord 2 are chords of (imaginary) circles centered on the rotary axis (at the center of 9), and are chords that the measured portion (the outside surface of 9 as a whole, including the outside surface of 11a, 11, as discussed above) is disposed “along” (as broadly claimed); see the two aforementioned annotated reproductions of Figure 2 below, noting that the outside surface of 9 as a whole, including the outside surface of 11a, 11 is disposed “along” (such as alongside) the chords Chord 1 and Chord 2, and/or alternatively the outside surface of 9 as a whole, including the outside surface of 11a, 11, is disposed “along” chords Chord 1 and Chord 2 at least in that outside surface portion Q1 extends in a similar or corresponding direction to that of Chord 1, and/or at least in that outside surface portion Q2 extends in a similar or corresponding direction to that of Chord 2.  



[AltContent: arrow][AltContent: ][AltContent: textbox (Chord 1)][AltContent: arrow][AltContent: textbox (Q3)][AltContent: textbox (Q2)][AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    325
    303
    media_image1.png
    Greyscale


[AltContent: textbox (Chord 2)]
[AltContent: textbox (Q1)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Q3)][AltContent: textbox (Q2)]
    PNG
    media_image1.png
    325
    303
    media_image1.png
    Greyscale



It is noted that the above two examples of chords are merely two of an infinite number of such chords of an infinite number of imaginary circles that exist, “along” which chords the measured portion is “disposed”, as broadly claimed.

	Thus, it is noted that JP ‘682 meets the newly-added limitation “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”, as set forth in claim 1 as amended 10/6/2021.
Regarding the previous rejection of claims 1-4 under 35 USC 103 as being obvious over U.S. Patent Application No. 2012/0220437 to Hayashi et al. in view of JP 07-043134 A (hereinafter, JP ‘134), Applicant has asserted (page 11 of the reply filed 10/6/2021) that “neither Hayashi et al. nor JP ‘134 appear to employ a measured portion that is a chord on a periphery of a rotating unit, as now recited by the claims”.  However, it is noted that what claim 1 actually says/requires is “a tool magazine which comprises a rotary unit and a measured portion provided thereon”, “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”.  There is no limitation requiring that the measured portion be a chord on a periphery of a rotating unit, as argued by Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, JP ‘134 teaches the present claim limitations, as discussed in detail in the above rejection(s) based thereon.  In particular (regarding the newly-added limitation in the last two lines of claim 1 as filed 10/6/2021), as discussed above:
Regarding the newly-added limitation “wherein the measured portion is disposed along a chord of a circle centered on the rotary axis”, attention is directed to, for example, the three chords labeled below as “Chord A”, “Chord B”, and “Chord C” in the annotated reproductions of each of Figures 1, 4, and 5, respectively, below.  Note that each of Chord A, Chord B, and Chord C are chords of 

[AltContent: textbox (Chord A)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    410
    340
    media_image2.png
    Greyscale



[AltContent: textbox (Chord B)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    350
    336
    media_image3.png
    Greyscale



[AltContent: textbox (Chord D)][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    334
    335
    media_image4.png
    Greyscale



	Thus, the rejection of claims 1-4 as being obvious over Hayashi et al. in view of JP 134 is not overcome.
On page 11 of the reply filed 10/6/2021, it is noted that Applicant indicates that in the Office Action mailed 7/6/2021, “the Examiner indicated that the subject matter of claims 6 and 10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. §112(a)”.  However, it is noted that this is not accurate.  Attention is directed to page 12 of the Office Action mailed 7/6/2021, in which it was explicitly stated that “no” (present emphasis added on the “no”) “indication regarding the allowability of the subject matter of elected claims 6 and 10 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a)”.  That said, while the same statement (regarding no indication of allowable subject matter being made) has again been made for claim 6, it is noted that in the present Office Action, claim 10 has been indicated as containing allowable subject matter.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        

eec
January 25, 2022